PER CURIAM:
Ronald F. Fishman appeals the district court’s order dismissing for lack of jurisdiction his Federal Tort Claims Act suit and the court’s denial of his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Fishman v. United States, No. 5:08-ct-03115-BO, 2011 WL 2618897 (E.D.N.C. July 1, 2011); (Nov. 7, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.